       Case 1:19-cv-01464-NONE-SAB Document 64 Filed 09/01/21 Page 1 of 3



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES TRAYZON GILBERT,                        )   Case No.: 1:19-cv-01464-NONE-SAB (PC)
                                                     )
12                   Plaintiff,                      )
                                                     )   ORDER REGARDING EXHAUSTION OF
13           v.                                      )   ADMINISTRATIVE REMEDIES

14                                                   )   (ECF No. 63)
     KATHLEEN ALLISON, et.al.,
                                                     )
15                   Defendants.                     )
                                                     )
16                                                   )
                                                     )
17                                                   )
18           Plaintiff Charles Trayzon Gilbert is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           On April 22, 2021, the undersigned issued Findings and Recommendations recommending that
21   Defendants’ motion for summary judgment be granted, and the instant action be dismissed, without
22   prejudice, due to Plaintiff’s failure to exhaust the administrative remedies. (ECF No. 59.) Plaintiff
23   filed objections and Defendants filed a response. (ECF Nos. 60, 61.)
24           On August 27, 2021, the District Judge declined to adopt the Findings and Recommendations
25   stating, in pertinent part:
26           Plaintiff’s objections to the findings and recommendations clarify his opposition to the motion
             for summary judgment. Plaintiff agrees that he submitted his Substantive Appeal and
27           Procedural Appeal together to the third level of review. However, he argues (Doc. No. 60 at 4–
28           5) that the Procedural Appeal was an attachment to the Substantive Appeal in compliance with

                                                         1
     Case 1:19-cv-01464-NONE-SAB Document 64 Filed 09/01/21 Page 2 of 3



1        the requirement in § 3084.2(b) that “copies may be submitted with an explanation why the
         originals are not available.” (emphasis added). In other words, plaintiff maintains that he
2        attached the Procedural Appeal to the Substantive Appeal to explain why he was attaching a
         photocopy of the Substantive Appeal (i.e., “why the originals are not available”). Plaintiff
3
         argues that by not recognizing this, the OOA improperly cancelled his inmate appeal. Plaintiff
4        argues that this improper cancellation means he exhausted his administrative remedies. See
         Andres v. Marshall, 867 F.3d 1076, 1079 (9th Cir. 2017) (“When prison officials improperly
5        fail to process a prisoner’s grievance, the prisoner is deemed to have exhausted available
         administrative remedies.”).
6
7        To his objections plaintiff has attached copies of the materials he allegedly submitted on
         December 3, 2018 to the third level of administrative review, that differ slightly from those the
8        magistrate judge reviewed. Defendants filed a copy of the Substantive Appeal as part of the
         supplemental declaration of Howard Moseley of the OOA. (Doc. No. 56-2, Ex. A.) The
9        findings and recommendations cited this copy in its analysis. (Doc. No. 59 at 9–10.) The
10       Substantive Appeal is a form document, and Section F of that form provides a place for the
         prisoner to explain why the second level response was incorrect. (Doc. No. 56-2 at 14.) In
11       defendants’ filed copy, plaintiff wrote:

12       Both First and Second level responses failed to address the issues in this appeal, nor did they
         take any measures to ensure that the violent physical attack I suffered as a result of CDCRs use
13
         of yellow placards does not recur.
14
         (Id.)
15
         The version of the Substantive Appeal plaintiff has attached to his objections includes the
16
         following additional sentence at the end of Section F: “Please see attached appeal showing why
17       this instant appeal is late.” (Doc. No. 60 at 13.) That attachment was plaintiff’s Procedural
         Appeal. Plaintiff cites to that sentence in his objections to explain why his Substantive Appeal
18       should have been accepted at the third level and reviewed on the merits as opposed to being
         rejected by prison officials. (Id. at 3.)
19
20       Accepting plaintiff’s factual representations as true, as the court must at this stage, plaintiff has
         created a genuine disputed issue of material fact with respect to exhaustion.2 If plaintiff did, in
21       fact, submit the Substantive Appeal with the Procedural Appeal attached, then the OOA should
         have reviewed and, in some manner, processed plaintiff’s Substantive Appeal at the third level
22       of review. See 15 CA ADC § 3084.2 (West 2018). Instead, the OOA interpreted the December
         3, 2018 filing as an attempt to submit the Procedural Appeal to the third level and rejected that
23
         attempt because plaintiff had already withdrawn his Procedural Appeal. This raises a dispute as
24       to whether OOA properly processed plaintiff’s December 3, 2018 submission. Their purported
         failure to do so would mean plaintiff exhausted all of his available administrative remedies
25       prior to filing suit. See Andres, 867 F.3d at 1079. Viewing the facts in a light most favorable to
         plaintiff, plaintiff exhausted his Substantive Appeal through all three levels. Accordingly,
26
         defendant’s motion for summary judgment must be denied.
27
28

                                                      2
      Case 1:19-cv-01464-NONE-SAB Document 64 Filed 09/01/21 Page 3 of 3



1             Defendants request an evidentiary hearing to resolve any factual disputes as to the issue of
              exhaustion. (Doc. No. 45-1 at 5.) The court will therefore refer this matter back to the
2             magistrate judge for such further proceedings as are deemed appropriate.
3
     (ECF No. 63 at 3-5) (footnote omitted).
4
              In light of the Court’s August 27, 2021 order, is it HEREBY ORDERED that:
5
              1.      Defendants shall notify the Court within seven (7) days from the date of service of this
6
                      order whether they wish to proceed with an evidentiary hearing on the issue of
7
                      exhaustion; and
8
              2.      If Defendants do not wish to proceed with an evidentiary hearing, the issue of
9
                      exhaustion will be deemed waived and the Court will proceed to the merits of the case.
10
11
     IT IS SO ORDERED.
12
     Dated:        September 1, 2021
13                                                       UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
